Citation Nr: 0944949	
Decision Date: 11/25/09    Archive Date: 12/04/09

DOCKET NO.  07-40 427	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an effective date earlier than January 27, 
2005, for the grant of a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

A. A. Booher, Counsel




INTRODUCTION

The Veteran had active service from November 1965 to December 
1967, during which time he served in combat in Vietnam.  He 
was born in 1946.

This appeal to the Board of Veterans' Appeals (Board) is from 
actions taken by the above Department of Veterans Affairs 
(VA) Regional Office (RO).

The Veteran provided testimony before the undersigned 
Veterans Law Judge at the RO on Travel Board in June 2009; a 
transcript (Tr.) is of record.  At that time, it was 
clarified that the issues had been phrased in a variety of 
ways, individually and in the aggregate, but that the essence 
of the claim is as stated on the first page, above.  Having 
reviewed the file in that light, the Board finds that this is 
the most appropriate manner in which to phrase the current 
appellate issue.

It is noted that, in recent correspondence and elsewhere, the 
Veteran has seemingly raised the issues of service connection 
for a number of other disorders, and more particularly, for 
entitlement to EED for various service-connected disabilities 
from 1967.  These issues have not been fully addressed by the 
RO, and are referred for appropriate clarification and 
consideration, as required.



FINDINGS OF FACT

1.  The Veteran filed a Statement in Support of Claim (VA 
Form 21-4138) which is date-stamped as received by the VARO 
in St. Petersburg on January 9, 2003.  Therein, he indicated 
an intention to file "a formal claim later," and his 
Veteran's Application for Compensation and/or Pension (VA 
Form 21-526) is date-stamped as received by the RO on 
January 10, 2003.  Both of those submissions claimed service-
connected and non-service-connected disability benefits.




2.  By rating decision dated in April 2003, the RO granted 
the Veteran a permanent and total disability rating for 
pension purposes, effective from January 10, 2003.  The 
rating decision incorrectly stated that the claim had been 
received on January 10, 2003, vice the correct date of 
January 9, 2003.

3.  Service connection was subsequently granted, in various 
incremental rating actions, for posttraumatic stress disorder 
(PTSD), rated as 50 percent disabling from August 13, 2003; 
coronary artery disease (CAD), status post five vessel bypass 
graft, rated at 30 percent from March 5, 2003; diabetes 
mellitus, type II with erectile dysfunction, rated at 20 
percent from March 5, 2003; peripheral vascular disease, left 
leg, secondary to diabetes mellitus, rated at 20 percent from 
April 7, 2004; peripheral vascular disease, right leg, 
secondary to diabetes mellitus, rated at 20 percent from 
April 7, 2004; peripheral neuropathy of the left lower 
extremity secondary to diabetes mellitus, rated at 10 percent 
from March 5, 2003; peripheral neuropathy of the right lower 
extremity secondary to diabetes mellitus, rated at 10 percent 
from March 5, 2003; and hemorrhoids, chronic halitosis, 
erectile dysfunction, hypertension, and gastritis, each rated 
at 0 percent from various dates.

4.  A 60 percent combined schedular rating was in effect from 
March 5, 2003 (with the highest individual rating being 30 
percent); an 80 percent combined schedular rating was in 
effect from August 13, 2003 (with the highest individual 
rating being 50 percent), and a total disability rating based 
on individual unemployability (TDIU) has been in effect since 
January 27, 2005.

5.  Review of the competent and probative medical evidence of 
record raises a reasonable doubt that the Veteran has been 
unemployable since the date on which he met the schedular 
criteria for a TDIU, on August 13, 2003.

5.  The competent and probative medical evidence of record is 
against finding that the Veteran was unemployable due solely 
to service-connected disability before the award of his TDIU 
on August 13, 2003.



CONCLUSION OF LAW

Giving the benefit of the doubt to the Veteran, an effective 
date of August 13, 2003, is warranted for the award of a 
total disability rating based on individual unemployability 
due to service-connected disabilities.  38 U.S.C.A. §§ 1155, 
5103, 5107(b), 5110, 7105 (West 2002); 38 C.F.R. §§ 3.102, 
3.155, 3.159, 3.321, 3.400, 3.340, 3.341, 4.15, 4.16, 20.200, 
20.201, 20.302 (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Considerations

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).  
Given the fully favorable decision contained herein, the 
Board finds that any defect in the notice or assistance 
provided to the Veteran constitutes harmless error.

II.  Applicable Legal Criteria

With regard to the pending appellate issue, the Board has 
reviewed the voluminous items of evidence in the appellant's 
claims file.  Although there is an obligation to provide 
adequate reasons or bases supporting this decision, there is 
no requirement that all the evidence submitted by or on 
behalf of the appellant be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 
122, 128-30 (2000).

VA will grant a total rating for compensation purposes based 
on unemployability when the evidence shows that the Veteran 
is precluded, by reason of his service-connected 
disabilities, from obtaining and maintaining any form of 
gainful employment consistent with his education and 
occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 
(2009).

Under the applicable regulations, benefits based on 
individual unemployability are granted only when it is 
established that the service-connected disabilities are so 
severe, standing alone, as to prevent the retaining of 
gainful employment.  If there is only one such disability, it 
must be rated at least 60 percent disabling to qualify for 
benefits based on individual unemployability.  If there are 
two or more such disabilities, there shall be at least one 
disability ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. § 4.16(a).

In exceptional circumstances, where the veteran does not meet 
the aforementioned percentage requirements, a total rating 
may nonetheless be assigned on an extraschedular basis, upon 
a showing that the individual is unable to obtain or retain 
substantially gainful employment.  38 C.F.R. § 4.16(b).  In 
reaching such a determination, the central inquiry is 
"whether the veteran's service-connected disabilities alone 
are of sufficient severity to produce unemployability."  
Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  
Consideration may not be given to the impairment caused by 
non-service-connected disabilities.  See 38 C.F.R. §§ 3.341, 
4.16, 4.19.

In Hatlestad v. Derwinski, 1 Vet. App. 164 (1991), the Court 
referred to apparent conflicts in the regulations pertaining 
to TDIU benefits.  Specifically, the Court indicated there 
was a need to discuss whether the standard delineated in the 
controlling regulations was an "objective" one based on the 
average industrial impairment or a "subjective" one based 
upon the Veteran's actual industrial impairment.

In a pertinent precedent opinion, the VA General Counsel 
concluded that the controlling VA regulations generally 
provide that veterans who, in light of their individual 
circumstances, but without regard to advancing age, are 
unable to secure and follow a substantially gainful 
occupation as the result of service-connected 


disability shall be rated totally disabled, without regard to 
whether an average person would be rendered unemployable by 
the circumstances.  Thus, the criteria include a subjective 
standard.  It was also determined that "unemployability" is 
synonymous with inability to secure and follow a 
substantially gainful occupation.  VAOPGCPREC 75-91, 57 Fed. 
Reg. 2,317 (1992).

The Board is bound in its decisions by the regulations, the 
Secretary's instructions, and the precedent opinions of the 
chief legal officer of VA.  38 U.S.C.A. § 7104(c).

The Board further observes that being unable to maintain 
substantially gainful employment is not the same as being 100 
percent disabled.  "While the term 'substantially gainful 
occupation' may not set a clear numerical standard for 
determining TDIU, it does indicate an amount less than 100 
percent."  Roberson v. Principi, 251 F.3d 1378 (Fed Cir. 
2001).

For a veteran to prevail on a claim based on unemployability, 
it is necessary that the record reflect some factor which 
places the claimant in a different position than other 
veterans with the same disability rating.  The sole fact that 
a claimant is unemployed or has difficulty obtaining 
employment is not enough.  A high rating in itself is a 
recognition that the impairment makes it difficult to obtain 
and keep employment.  The question is whether the Veteran is 
capable of performing the physical and mental acts required 
by employment, not whether the Veteran can find employment.  
See Van Hoose v. Brown, 4 Vet. App. 3 61, 363 (1993).

It is also the policy of the VA, however, that all Veterans 
who are unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  Thus, as noted above, where a 
veteran fails to meet the applicable percentage standards 
enunciated in 38 C.F.R. § 4.16(a), an extraschedular rating 
is for consideration where that veteran is unemployable due 
to service-connected disability.  38 C.F.R. § 4.16(b); see 
also Fanning v. Brown, 4 Vet. App. 225 (1993). 


Thus, the Board must evaluate whether there are circumstances 
in this Veteran's case, apart from any non-service-connected 
conditions and advancing age, which would justify a total 
rating based upon unemployability.  Van Hoose, 4 Vet. App. at 
363.

In discussing the unemployability criteria, the Court, in 
Moore v. Derwinski, 1 Vet. App. 83 (1991), indicated, in 
essence, that the unemployability question, that is, the 
ability or inability to engage in substantial gainful 
activity, had to be looked at in a practical manner, and that 
the thrust was whether a particular job was realistically 
within the capabilities, both physical and mental, of the 
veteran.

The award of effective dates is governed by 38 U.S.C.A. § 
5110 and 38 C.F.R. § 3.400.  According to the statute and 
regulation, the effective date of an evaluation and award of 
compensation based upon an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400(b)(2)(i).

III.  Factual Background and Analysis

As noted above, the Veteran filed an informal claim on a VA 
Form 21-4138 on January 9, 2003, and followed up with his 
formal claim on VA Form 21-526 on January 10, 2003; seeking 
both service-connected compensation benefits and non-service-
connected pension benefits.  On his VA Form 21-526 he said 
that he had last worked in December 2002.

By rating decision in April 2003, the RO granted a permanent 
and total disability rating for the purpose of payment of 
non-service-connected pension benefits, and assigned an 
effective date of January 10, 2003.  The Veteran has 
contended that the award was based primarily on the same 
disabilities for which he was then seeking service 
connection, and that he then actively pursued those service 
connection claims on a continuous basis and was subsequently 
successful.  The treatment to which he referred in support of 
all of those claims was primarily from VA sources, 


except for his heart disability, for which he said he had 
been seen by a named private physician.  He also reported 
that he had been seen from 1996 to January 2003, by a 
physician in a jail/prison hospital.

At the time of the original rating action in April 2003, of 
record were the reports of a VA examination in March 2003, VA 
outpatient reports since January 2003, and some information 
from a private heart treatment group and a county jail from 
1999-2000.  

In a rating decision the following month, May 2003, the 
Veteran was granted service connection for diabetes mellitus, 
type II, and associated peripheral neuropathy of both the 
right and left lower extremities, evaluated as 20 percent, 
10 percent, and 10 percent disabling, respectively.  That 
initial grant of service connection for diabetes mellitus and 
associated peripheral neuropathy referred to VA examinations 
in May 2003, reports from which are also of record.

In another subsequent VA Form 21-4138, after a private 
physician had provided a nexus opinion with regard his heart 
disease and an association with service and/or diabetes 
mellitus, the Veteran insisted that his 100 percent rating be 
not on the basis of non-service-connected pension, but rather 
service-connected disability, as of January 10, 2003.  
Correspondence to the Veteran dated July 14, 2003, noted the 
decision by VA to "reopen his prior claim for service-
connection received on January 10, 2003."  

The grant of service connection for the various disabilities 
was subsequently effectuated, in various incremental rating 
actions, for posttraumatic stress disorder (PTSD), rated as 
50 percent disabling from August 13, 2003; coronary artery 
disease (CAD), status post five vessel bypass graft, rated as 
30 percent disabling from March 5, 2003; diabetes mellitus, 
type II, with erectile dysfunction, rated as 20 percent 
disabling from March 5, 2003; peripheral vascular disease, 
left leg, secondary to diabetes mellitus, rated as 20 percent 
disabling from April 7, 2004; peripheral vascular disease, 
right leg, secondary to diabetes mellitus, rated as 20 
percent disabling from April 7, 2004; peripheral neuropathy 
of the left lower 

extremity secondary to diabetes mellitus, rated as 10 percent 
disabling from March 5, 2003; peripheral neuropathy of the 
right lower extremity secondary to diabetes mellitus, rated 
as 10 percent disabling from March 5, 2003; and hemorrhoids, 
chronic halitosis due to diabetes, erectile dysfunction, 
hypertension, and gastritis, each rated as 0 percent 
disabling from various dates.

To summarize the overall ratings, the Veteran's combined 
service-connected disability rating, under 38 C.F.R. § 3.25, 
has been increased in the following chronology:

0 percent from December 12, 1967
60 percent from March 5, 2003
80 percent from August 13, 2003
90 percent from April 8, 2004
TDIU from January 27, 2005 (with special monthly 
compensation in effect for loss of use of a creative 
organ from May 16, 2005)

In assessing this claim from the outset, the Board 
acknowledges that, since he filed his initial claim in 
January 2003, the Veteran has indeed actively and timely 
pursued his same essential appellate claim for the TDIU 
benefits he now enjoys (e.g., as eventually granted some time 
later).  In fact, he has claimed from the start that 
virtually all of his aggregate health problems were due to 
service, and have rendered him unable to work from that same 
date as the grant of non-service-connected pension benefits. 

During the course of the appeal, there has been a great deal 
of discussion about when certain individual increased ratings 
might be tenable (and, in fact, adjudicative changes have 
been made in one or another fashion to implement affirmative 
changes in favor of the Veteran in that regard).  However, to 
resolve this underlying and paramount issue, it is not 
necessary to further delve into the specifics of these other 
disabilities to fully resolve the pending appellate issue.


As noted above, a TDIU is granted when it is established that 
the service-connected disabilities prevent the retaining of 
gainful employment.  Under 38 C.F.R. § 4.16(a), if there is 
only one such disability, it must be rated at least 60 
percent disabling to qualify for benefits based on individual 
unemployability.  If there are two or more such disabilities, 
there shall be at least one disability ratable at 40 percent 
or more, and sufficient additional disability to bring the 
combined rating to 70 percent or more.  From the effective 
date of his combined 60 service-connected percent rating, the 
Veteran's highest individual rating was 30 percent.  From the 
effective date of his combined 80 percent service-connected 
rating, his highest individual rating was 50 percent.  Thus, 
he first met the schedular TDIU threshold from August 13, 
2003.

As noted above, under 38 C.F.R. § 4.16(b), where the veteran 
does not meet the aforementioned percentage requirements, a 
total rating may nonetheless be assigned upon a showing that 
the individual is unable to obtain or retain substantially 
gainful employment, without consideration of impairment 
caused by non-service-connected disabilities.  In this case, 
the Board agrees with the contention of the Veteran and his 
representative that he both met the schedular criteria, and 
was unemployed, on and after the time he was awarded the 80 
percent combined rating from August 13, 2003, with a 50 
percent rating for PTSD as the highest individual rating. 

However, from the effective date of non-service-connected 
pension benefits, in January 2003, the evidentiary record 
shows neither the qualifying percentages of service-connected 
disability nor unemployability caused solely by his service-
connected disabilities.  The Veteran had then been recently 
released from incarceration, and said he had not worked since 
December 2002.  Other than his testimony and contentions, the 
record is devoid of evidence that he was unemployable due 
only to his service-connected disabilities, prior to his 
meeting the schedular TDIU criteria in August 2003.  With all 
due respect for the contention of the Veteran's 
representative that the effective date of the TDIU should be 
the date of the original claim (from which non-service-
connected pension was granted), the evidentiary record does 
not support service-connected unemployability prior to August 
13, 2003.  By law, the effective date is fixed in accordance 
with the facts found, and is the date of receipt of the claim 
or the date entitlement arose, whichever is later.  38 
U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2)(i).

The Board does, however, believe that the reasonable-doubt 
doctrine supports our granting an earlier effective date for 
TDIU.  In view of the foregoing, the Board finds that the 
evidence is evenly balanced and, resolving the doubt thus 
raised in favor of the Veteran, concludes that the effective 
date for his TDIU award is warranted from August 13, 2003.


ORDER

An earlier effective date, from August 13, 2003, is granted 
for the award of a total disability rating based on 
individual unemployability due to service-connected 
disabilities.



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


